Citation Nr: 0212231	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  94-45 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).  


(The issue of entitlement to service connection for PTSD will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from April 1966 to 
January 1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied service connection for PTSD.  

Although this matter was certified as service connection for 
PTSD on a de novo basis, the Board finds that the issue 
before it should be whether new and material evidence has 
been submitted to reopen the veteran's claim for service 
connection for PTSD, rather than entitlement to service 
connection for PTSD.  Service connection for a nervous 
condition was denied in February 1977 rating decision, to 
which the veteran did not appeal.  Subsequently, in a 
September 1987 decision, the Board denied service connection 
for an acquired psychiatric disorder, to include PTSD.  The 
veteran did not seek reconsideration.  That denial is final.  
Since the veteran's claim on appeal is based upon the same 
factual basis as the claim that was previously denied by the 
Board in September 1987, the claim may not be reopened unless 
new and material evidence has been presented.  38 U.S.C.A. 
§ 5108 (West 1991).  The Board is required to address the 
issue of whether new and material evidence has been submitted 
so as to reopen the veteran's claim, prior to considering the 
claim on the merits.  Barnett v. Brown, 8 Vet. App.  1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

In May 1997, the Board remanded this matter to the RO for 
further development.  This case has been returned to the 
Board for appellate review.  

Further, having decided to reopen the veteran's claim of 
entitlement to service connection for PTSD, additional 
development is required pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,009, 3,105 (Jan. 23, 2002)(to 
be codified at 38 C.F.R. § 20.903.))  After giving the notice 
and reviewing the veteran and/or his representative's 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  In a September 1987 decision, the Board denied the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, including PTSD.  

2.  The evidence submitted since the September 1987 Board 
decision is new and bears directly and substantially upon the 
specific matter of whether the veteran's PTSD was incurred in 
during service, and; when considered together with all of the 
evidence of record, it has a significant effect upon the 
facts previously considered.


CONCLUSIONS OF LAW

1.  The Board decision of September 1987 denying the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, including PTSD, is final.  38 U.S.C.A. § 7104(b) 
(West Supp. 2002).  

2.  New and material evidence has been received since the 
Board's September 1987 decision, and the claim for service 
connection for an acquired psychiatric disorder including 
PTSD is reopened.  38 U.S.C.A. § 5108 (West Supp. 2002); 
38 C.F.R. §§ 3.156(a), 20.1105 (2001).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  See 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. § 
3.150(a) (2001).  The Board notes that there is no specific 
claim form required to file an application to reopen a claim 
of entitlement to service connection, and there is no issue 
as to provision of necessary form for that benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Pursuant to 
the veteran's application to reopen his claim of entitlement 
to service connection for PTSD, the RO in letters dated in 
December 1991 and April 1992 notified the veteran of the type 
of evidence that was required to substantiate his claim.  The 
veteran was provided a copy of the July 1993 rating action 
denying the veteran's claim, which also summarized the 
evidence then of record.  The August 1994 Statement of the 
Case informed the veteran of the evidence of record and of 
the relevant regulations.  In May 1997, the Board remanded 
this matter to RO for further development.  In letters dated 
in May 1997 and April 2002, the RO informed the veteran of 
the evidence necessary to substantiate his claim pursuant to 
the directives of the May 1997 Remand and informed the 
veteran his and VA's responsibility in obtaining evidence 
that may be pertinent to the veteran's claim.  VA has 
discharged its duty to notify the veteran of the evidence and 
information necessary to substantiate his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(1-3)).  All VA and other 
Federal agency department medical records pertinent to the 
matter at issue are of record.  The veteran has submitted and 
identified private medical records regarding his claim which 
are of record.  VA has discharged its duty to obtain evidence 
on the veteran's behalf.

The duty to assist in obtaining evidence necessary to 
substantiate a claim does not apply to applications filed 
before August 29, 2001, to reopen a previously disallowed 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  In this case, 
the veteran has submitted private treatment records.  Under 
prior law, VA had no duty to assist the veteran to develop 
evidence in support of his claim until the previously 
disallowed claim was reopened.  See Elkins v. West, 12 Vet. 
App. 209, 218 (1999).  The requirement to notify the veteran 
of VA failure to obtain evidence is moot.  See 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(e)).

The Board sees no areas in which further action under the 
VCAA or its implementing regulations may be fruitful.  The 
requirements of the VCAA have been substantially met by the 
RO.  

New and Material

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002).  

While this appeal was pending, the applicable regulations for 
service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999.  See 64 Fed. Reg. 32807-32808 (June 
18, 1999), now codified at 38 C.F.R. § 3.304(f) (2001).  That 
amendment implemented the Cohen decision, which held that 38 
C.F.R. § 3.304(f), did not adequately reflect the law 
expressed in the governing statute, 38 U.S.C.A. § 1154(b).  
The effective date of the amendment is March 7, 1997, the 
date the Cohen decision was issued.  

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor); (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2001).  Under the new regulations, service 
connection for PTSD requires: (1) medical evidence diagnosing 
PTSD, (2) medical evidence establishing a link between 
current symptoms and an inservice stressor, and (3) credible 
supporting evidence that the claimed inservice stressor 
occurred.  See 64 Fed. Reg. 32807-32808 (June 18, 1999).

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto.  See Fischer v. 
West, 11 Vet. App. 121, 123, quoting Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The substance of the previous 
38 C.F.R. § 3.304(f) has not been significantly altered.  
Under the new regulation, the three requirements remain 
essentially unchanged.  It still requires medical evidence of 
a current diagnosis, a medical link between current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2001).  The veteran has been notified of the old 
and new regulations and has had his claim considered under 
both.  

This matter involves an attempt to reopen a previously denied 
claim; therefore, the laws and regulations pertaining to 
finality and reopening of claims are pertinent to the appeal.  
The September 1987 Board decision became final as outlined in 
38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100.  The veteran's 
claim may be reopened and reconsidered only if new and 
material evidence has been submitted. See 38 U.S.C.A. §§ 
5108, 7104(b); 38 C.F.R. §§ 3.156(a); 20.1105.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

In September 1987, the Board denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, including PTSD.  

VA must review all of the evidence submitted since the last 
final disallowance in order to determine whether the claims 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999). 

For purposes of determining whether new and material evidence 
has been presented to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).

Under the regulations adopted pursuant to the VCAA, the 
definition of new and material evidence has been changed for 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (Aug 29, 2001).  In December 1991, a 
statement in support of claim was received from the veteran 
to reopen is claim for service connection for PTSD.  
Therefore, the claim is governed by the previous version of 
38 C.F.R. § 3.156(a). 

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The evidence before the Board at the time of the September 
1987 decision consisted of the veteran's service medical 
records, the report of a June 1969 VA examination, VA 
outpatient treatment records dated from November 1976 to 
November 1979, the report of VA examination dated in January 
1977, private medical records dated from January 1979 to 
November 1987.  

On a service entrance examination dated in December 1965, the 
veteran reported a history of trouble sleeping, depression or 
excessive worry, and nervous trouble; however, there were no 
clinical findings of a psychiatric disorder.  Treatment 
records dated in October and November 1967 reflect complaints 
of nervousness.  A diagnosis of anxiety was entered.  At his 
separation examination in January 1968, the veteran reported 
a history of trouble sleeping, depression, or excessive 
worry, and nervous problems.  The examiner made notations of 
"nervous" and "insomnia."  

The report of the June 1969 VA examination showed no clinical 
findings of a psychiatric disorder.  

Private medical records dated in August 1976 reflect that the 
veteran was admitted to a hospital for ethanol withdrawal and 
anxiety due to ethanol withdrawal.  

The VA outpatient records show that the veteran was seen for 
psychological problems with symptoms including anxiety, 
nervousness, problems sleeping, depression, and 
hallucinations.  A medical certificate in November 1976 
showed that the veteran complained of nervous symptoms since 
1968.  

The report of a VA examination dated in January 1977 reveals 
that the veteran was diagnosed as having neurosis with 
depression.  

When seen by VA in March 1978, the veteran reported he was 
anxious and could not sleep.  In August 1979, the assessment 
was anxiety neurosis with depressive feelings.  

Private medical records dated from January 1979 to November 
1986 reflect that the veteran was seen for psychological 
problems.  In January 1979, the veteran traced the onset of 
his illness back to basic training in 1966.  He indicated 
that his camp in Vietnam was attacked on several occasions 
and that he became extremely anxious, because he could not 
tolerate the sounds of the explosions.  After service, the 
veteran indicated that he felt persecuted by other people.  
He also felt fearful and nervous and experienced auditory and 
visual hallucinations.  Following a mental status 
examination, the veteran was diagnosed as having 
schizophrenia.  In August 1983, the veteran was diagnosed as 
having paranoid schizophrenia and in August 1986 the veteran 
was felt to be psychotic.  In a case summary dated in 
November 1986, J.M. Reyes, M.D., reported that he had been 
treating the veteran for schizophrenia.  The doctor noted 
that the veteran had flashbacks of Vietnam.  Dr. Reyes 
concluded that the veteran's nervous disorder was related to 
the veteran's traumatic experience in Vietnam.  Also in 
November 1986, J.E. Cangiano, M.D., noted that the veteran 
had been receiving treatment for anxiety reaction since 
December 1979.  

In denying the claim for service connection for an acquired 
psychiatric disorder, including PTSD, the Board found, 
essentially, there were no findings of PTSD. 

Evidence received subsequent to the September 1987 Board 
decision consists of a duplicate copies of a letter dated 
November 1967 from the veteran's service commanding officers 
regarding the veteran's duty restriction, the veteran's 
stressor statement received in December 1991 wherein the 
veteran reported his experiences in Vietnam, the report of a 
psychiatric evaluation dated in March 1992 performed by Jose 
M. Reyes, M.D., a psychiatrist, and the report of a December 
1994 psychiatric evaluation that was conducted by Luis A. 
Jorrado Colon, M.D., and VA outpatient treatment records 
dated in June 2000.  

Of this evidence, the Board finds that the March 1992 and 
December 1994 psychiatric evaluations are new and material.  
These documents are new in that they were not previously 
before the Board in September 1987.  The report of the March 
1992 evaluation shows that the veteran related having served 
in Vietnam and indicated that he had flashbacks of his 
Vietnam experiences.  At the conclusion of a mental status 
examination, diagnoses including PTSD were entered.  
Likewise, the report of the December 1992 examination 
reflects a reported history flashbacks relating the veteran's 
experience in Vietnam.  The veteran reported that he avoids 
situations that remind him of Vietnam, that he avoids meeting 
people who were in the Army.  At the conclusion of a mental 
status examination, the examiner diagnosed the veteran as 
having Axis I-PTSD, and indifferent [sic] [undifferentiated] 
chronic schizophrenia with depressive symptoms.  The examiner 
stated that the veteran met the criteria for PTSD in addition 
to that for undifferentiated chronic schizophrenia disorder 
and that the veteran had depression.  In that the Board in 
September 1987 denied the veteran's claim based on the 
absence of findings consistent with PTSD, the Board finds 
that this evidence which shows diagnoses of PTSD bears 
directly and substantially upon the specific matter under 
consideration as was not considered by the Board in September 
1987.  Therefore, these medical records are so significant 
that they must be considered in order to fairly decide the 
merits of this claim.  The aforemented evidence constitutes 
new and material evidence under 38 C.F.R. § 3.156(a), and the 
Board is required to reopen the previously denied claim.  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for PTSD is reopened.  To 
this extent only, the appeal is granted.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

